WADDILL, Commissioner.
This appeal is from a judgment confirming an award of the Workmen’s Compensation Board granting appellee, Lester Tillman Jackson, compensation for total permanent disability resulting from silicosis. For re,versal, it is urged (1) that appellee failed to establish that there was a silica hazard in the appellant’s coal mine in which he worked; and (2) appellee did not prove an exposure to the silica hazard for at least two years before his disability.
The evidence in this case and the grounds relied upon for reversal are substantially the same as those appearing in the case of United States Steel Co. v. Lockhart, Ky., 261 S.W.2d 643. In that opinion the court set forth its reasons why the grounds advanced for a reversal were without merit. To repeat them here would serve no useful purpose.
Judgment affirmed.